Citation Nr: 1143742	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-33 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a left knee total arthroplasty from January 1, 2008 to April 15, 2008, and from July 1, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO) which granted a 100 percent temporary total evaluation for a left knee total arthroplasty based on surgical or other treatment necessitating convalescence effective November 30, 2006; and assigned a 30 percent evaluation for a left knee total arthroplasty from January 1, 2008.  

The Veteran submitted a September 2007 notice of disagreement with the 30 percent rating assigned for a left knee total arthroplasty from January 1, 2008.  In a subsequent June 2008 rating decision, the RO granted a 100 percent temporary total evaluation based on a second surgery to the Veteran's service-connected left knee effective April 16, 2008.  A 30 percent evaluation was assigned from July 1, 2008.  The Board has accordingly recharacterized the issue on appeal as entitlement to an evaluation in excess of 30 percent for a left knee total arthroplasty from January 1, 2008 to April 15, 2008, and from July 1, 2008.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  However, during the pendency of this appeal, the RO considered and denied a claim of entitlement to TDIU in April 2009 and December 2009 rating decisions.  As the Board has discussed in the remand below, it appears that the Veteran indicated disagreement to the initial April 2009 denial of a TDIU.  Under these circumstances, the Board finds that a remand for the issuance of a statement of the case is appropriate.


	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

Medical evidence of record shows that the Veteran had a left knee total arthroplasty in November 2006.  From January 1, 2008 to April 15, 2008 and from July 1, 2008, the Veteran is shown to have 0 degrees extension and between 78 and 105 degrees flexion in the left knee with additional limitations due to pain.  The Veteran had increased pain with flare-ups and with repetitive motion.  There was no evidence of nonunion of the tibia or fibula shown and the Veteran was not shown to require a knee brace after surgery.


CONCLUSION OF LAW

From January 1, 2008 to April 15, 2008 and from July 1, 2008, the criteria for an evaluation in excess of 30 percent for a left knee total arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  An October 2006 VCAA notice letter addressed the Veteran's initial claim for a temporary total rating.  In July 2008, December 2008, and February 2009 letters, VA informed the Veteran of the evidence necessary to substantiate his claim for an increased rating, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  These letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

July 2008, December 2008, and February 2009 notice letters were not sent prior to the initial rating decision.  Nonetheless, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the fully compliant notice in July 2008, December 2008, and February 2009.  The RO readjudicated the case in June 2009 and August 2010 supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's VA and private treatment records and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in May 2008, March 2009, and April 2010.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; include a comprehensive physical examination; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disability on the Veteran's occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration.  Because the Veteran was in receipt of a 100 percent temporary total rating prior to January 1, 2008, and from April 16, 2008 to June 30, 2008; the Board will consider whether an increased rating is warranted from January 1, 2008 to April 15, 2008, and from July 1, 2008.  The Board finds, in this case, that temporary increases in the severity of the Veteran's left knee disability due to surgery have been adequately represented by his assigned temporary total ratings.  As the Board will discuss below, the evidence of record does not otherwise establish distinct time periods where the Veteran's service-connected left knee disability results in symptoms that would warrant different ratings.

From January 1, 2008 to April 15, 2008, and from July 1, 2008, the Veteran was assigned a 30 percent evaluation under Diagnostic Code 5055 for a for a left knee total arthroplasty.  The Board notes that the Veteran was in receipt of a 100 percent evaluation from November 30, 2006 to December 31, 2007. 

Under Diagnostic Code 5055 (knee replacement), a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  Id.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  Id. 

The Board notes that, as indicated in the preceding paragraph, the provisions of Diagnostic Code 5055 for total knee replacement does not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other Diagnostic Code not specifically referenced therein that do not provide for evaluations in excess of 30 percent. 

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2011).  A 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Id. 

Limitation of extension of the leg warrants a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; a 30 percent rating where extension is limited to 20 degrees; a 20 percent rating where extension is limited to 15 degrees; a 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Diagnostic Code 5262 applies to impairment of the tibia.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion requiring a knee brace.  Id. A 30 percent rating is assigned for malunion of the tibia and fibula with a marked knee or ankle disability; a 20 percent rating is assigned for malunion of the tibia and fibula with moderate knee or ankle disability; and a 10 percent rating is assigned for malunion of the tibia and fibula with slight knee or ankle disability.  Id. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011). 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Medical evidence of record shows that the Veteran had a history of a gunshot wound in service, with a fracture to the left distal femur.  He was treated in traction for approximately four months.  The Veteran had increasing left knee pain and had a prior arthroscopy to remove some loose bodies.  He had diagnosed post-traumatic degenerative arthritis in the left knee.  The Veteran had a left knee total arthroplasty in November 2006.  

A January 2008 VA orthopedic surgery attending note shows that the Veteran had preoperative hypertextension instability.  The Veteran had an implant placed with no post operative complications.  At the time of the January 2008 evaluation, the Veteran was walking one to two miles, three to five times a week.  After these walks, the Veteran occasionally awakened at night with severe, sharp pain in the lateral knee.  There was no recurrent effusion and no real symptoms of instability at that time.  The Veteran had 0 degrees extension to 80 degrees flexion.  He had slightly more flexion prior to operation.  He had a 1+  varus/valgus opening at full extension and at 30 degrees flexion and his knee opened up slightly at 80 degrees.  Anterior posterior excursion seemed normal.  The Veteran had excellent strength in the knee.  He was tender over the lateral epicondyle and lateral joint line.  X-rays looked good with excellent alignment.  

In April 2008, the Veteran underwent a left knee popliteal tenotomy.  

A May 2008 VA examination shows that the Veteran continued to experience postoperative pain making assessment difficult in terms of his total knee replacement.  The Veteran had intermittent swelling.  He had loss of range of motion in the knee and increased pain with repetitive movement.  There was no locking or collapsing.  He did not use a cane, brace, or crutch.  Activities of daily living were tolerable but slow.  Flare-ups could not be assessed at that time due to the Veteran's fresh preoperative status.  There was tenderness along the operative site and mild effusion to the knee.  There was mild pain on movement and increased pain on repetitive motion without additional motion loss.  The Veteran had active and passive range of motion from 0 degrees extension to 90 degrees flexion.  There was no lateral collateral, medial collateral, or cruciate ligament laxity identified.  McMurray's test was negative and there was no atrophy.  The Veteran was diagnosed with a left total knee replacement with tendinous complication status post tenotomy.   The VA examiner stated that he could not estimate flare-ups at that time due to his fresh postoperative status and recommended reevaluation.

A March 2009 VA examination reflects restriction in range of motion in the left knee; however, the Veteran reported that this was better than it was prior to his total knee arthroplasty.  The Veteran did not use assistive devices.  He could eat, bathe, groom, toilet, dress, and do all activities around the house.  The Veteran missed no time at work due to his left knee.  He was on chronic pain medication, a muscle relaxant, and Ambien to help him sleep.  Repetitive bending of the knee caused an increase in calf pain, knee pain, and quadriceps pain.  It did not cause swelling or mechanical pain.  The Veteran had no gross instabilities, trauma, or falls.  A physical examination reflects normal muscle strength (5/5) in the left knee.  The Veteran had 0 degrees extension and 78 degrees flexion in the left knee with pain in the first five degrees of flexion.  There was no change with repetition.  There was no instability to varus and valgus stress testing, but his knee did open up medially.  The Veteran had medial and lateral joint line pain.  He had no peripatellar pain and no popliteal space pain.  There was no instability on medial stress testing.  

May 2009 VA x-rays of the left knee reflect posttraumatic changes in the distal left femur and a total knee replacement on the left.  


An April 2010 VA examination noted that the Veteran had subluxation in the left knee prior to surgery.  Since the surgery, he had no further subluxation.  He had swelling and pain.  Range of motion was noted to be limited since surgery.  The Veteran had flare-ups two to three times a month, reported to be moderate and lasting several hours.  This was brought on by an increase in activity and was alleviated with rest and time.  Range of motion was limited by more than 50 percent with flare-ups.  The Veteran was able to walk up to two miles with pain on good days.  He had been using a cane since December 2009.  No other assistive devices were used.  When the Veteran used to work, he did not miss work.  Routine daily activities were limited in that the Veteran was no longer able to play golf, participate in sports, go up and down ladders, squat, or kneel.  An examination of the left knee revealed tenderness both medially and laterally.  There was crepitus.  There was no effusion or instability.  The Veteran had 0 degrees extension and flexion limited to 105 degrees.  Repetitive range of motion testing increased pain without decreasing the range of motion further.  Range of motion was limited by pain.  There was evidence of fatigue, weakness, and lack of endurance following repetitive range of motion testing.  Medial and lateral collateral ligaments were intact.  Anterior and posterior drawer signs were negative.  McMurray's test was negative.  Left knee x-rays showed posttraumatic deformity of the distal femur without changes in appearance of the total knee arthroplasty.  The Veteran was diagnosed with status post left knee arthroplasty with residual decrease in range of motion.  

As noted above, from January 1, 2008 to April 15, 2008, and from July 1, 2008, the Veteran was assigned a minimum 30 percent rating under Diagnostic Code 5055 for a prosthetic replacement of the left knee joint.  From January 1, 2008 to April 15, 2008, and from July 1, 2008, the Veteran is not shown to have prosthetic replacement of the left knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity to warrant a higher 60 percent evaluation under Diagnostic Code 5055.  Although the Veteran is shown to have limited motion and painful motion associated with his left knee total arthroplasty, he is not shown to have severe pain with motion or weakness in the left knee.  A January 2008 VA orthopedic note shows that the Veteran was walking one to two miles, three to five times a week, and the Veteran was noted to have excellent strength in the left knee.  Although pain was noted with range of motion testing during VA examinations, it was not shown to be severe.  A May 2008 VA examination, completed shortly after the Veteran's left knee popliteal tenotomy reflects only mild pain on motion with increased pain on repetitive motion.  A March 2009 VA examination noted pain only with the first five degrees of flexion.  The Veteran had normal muscle strength in the left knee noted to be at 5/5.  An April 2010 VA examination shows that the Veteran's flexion in the left leg was limited to 105 degrees due to pain; and although repetitive range of motion testing increased pain, it did not further decrease range of motion.  The Veteran reported that flare-ups of knee pain, which occurred two to three times a month, were moderate in degree.  Although there was evidence of weakness noted with repetitive range of motion testing at the time of an April 2010 VA examination; the Board finds that weakness was not shown to be of such severity to warrant a higher 60 percent evaluation.  At the time of the April 2010 VA examination, the Veteran was able to walk up to two miles with pain on good days.  The Board finds that the evidence does not demonstrate chronic residuals consisting of severe painful motion or weakness to warrant a higher rating under Diagnostic Code 5055.  

Diagnostic Code 5055 provides intermediate degrees of residual weakness, pain, or limitation of motion may be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  However, the Veteran would not be entitled to an evaluation in excess of 30 percent were he to be rated separately under Diagnostic Codes 5256, 5261, and 5262.  In that regard, the Veteran is not shown to have ankylosis of the knee to warrant a separate evaluation under Diagnostic Code 5256 at any time during the appeals period.  The Veteran had full extension of the left knee to 0 degrees in January 2008 and during his March 2009, May 2009, and April 2010 VA examinations.  Even with consideration of the Veteran's pain, fatigue, weakness, and lack of endurance during range of motion testing, he is not shown to have limitation of extension to warrant a higher evaluation under Diagnostic Code 5261.  Finally, a higher evaluation would not be warranted under Diagnostic Code 5262.  VA examinations show that the left knee was stable on objective testing, there was no evidence of nonunion of the tibia or fibula shown on x-rays at any time during the appeal period, and the Veteran was not shown to require a knee brace after surgery.  The Board finds, therefore, that an evaluation in excess of 30 percent would not be available under Diagnostic Code 5262.  

In light of the foregoing, the Board finds that from January 1, 2008 to April 15, 2008, and from July 1, 2008, an evaluation in excess of 30 percent is not warranted for a left knee total arthroplasty.  In making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

The Board notes that the Veteran's left knee surgical scars and muscle damage to the left leg and calf are separately rated and are not a subject of the current appeal.  

Consideration of Lay Evidence

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his left knee disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay statements with respect to the severity of his left knee disability, indicating that it had not improved after his surgeries; and he has provided statements with respect to the presence of left knee pain during the course of his VA examinations.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Veteran's statements with respect to his current symptomatology have been considered by VA examiners in their evaluation of the Veteran, and the Board has considered the Veteran's reports with respect to pain, and associated limitation of function due to pain, in evaluating his assigned ratings.  The Board notes, that with respect to the Rating Schedule, where the criteria set forth require medical expertise which the Veteran has not been shown to have, or where these types of findings are not readily observable by a lay person, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee total arthroplasty as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected left knee.  The Board finds that he Veteran's periods of convalescence after surgery are adequately represented by his temporary total ratings in this case.  During subsequent VA examinations, the Veteran reported that he missed no time at work due to his left knee.  There is nothing in the record to indicate that the Veteran's service-connected left knee disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the manifestations of his service-connected left knee total arthroplasty has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


C.  Conclusion

From January 1, 2008 to April 15, 2008, and from July 1, 2008, the preponderance of the evidence is against the claim for a higher evaluation for the Veteran's service-connected left knee total arthroplasty.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

From January 1, 2008 to April 15, 2008, and from July 1, 2008, a rating for a left knee total arthroplasty, in excess of 30 percent, is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


